15-718
    Sun v. Sessions
                                                                                        BIA
                                                                               Balasquide, IJ
                                                                               A078 858 610
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals for
    the Second Circuit, held at the Thurgood Marshall United States
    Courthouse, 40 Foley Square, in the City of New York, on the
    26th day of May, two thousand seventeen.

    PRESENT:
             JON O. NEWMAN,
             JOSÉ A. CABRANES,
             CHRISTOPHER F. DRONEY,
                  Circuit Judges.
    _____________________________________

    JIN YAN SUN,
             Petitioner,

                      v.                                             15-718
                                                                     NAC
    JEFFERSON B. SESSIONS III, UNITED
    STATES ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:                      Richard Tarzia, Belle Mead, NJ.

    FOR RESPONDENT:                      Benjamin C. Mizer, Principal Deputy
                                         Assistant Attorney General;
                                         Michelle G. Latour, Deputy Director;
                                         Victor M. Lawrence, Senior
                                         Litigation Counsel, Office of
                                         Immigration Litigation, United
                                         States Department of Justice,
                                         Washington, DC.
    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review is

DENIED.

    Petitioner Jin Yan Sun, a native and citizen of the People’s

Republic of China, seeks review of a February 19, 2015, decision

of the BIA affirming a September 13, 2012, decision of an

Immigration Judge (“IJ”) denying her application for asylum and

withholding of removal.    In re Jin Yan Sun, No. A078 858 610

(B.I.A. Feb. 19, 2015), aff’g No. A078 858 610 (Immig. Ct. N.Y.

City Sept. 13, 2012).    We assume the parties’ familiarity with

the underlying facts and procedural history in this case.

    Under the circumstances of this case, we have reviewed the

IJ’s decision as modified by the BIA, i.e., we reach only the

basis on which the BIA affirmed the IJ’s decision—the adverse

credibility ruling.     Xue Hong Yang v. U.S. Dep’t of Justice,

426 F.3d 520, 522 (2d Cir. 2005).      The applicable standards of

review are well established.         8 U.S.C. § 1252(b)(4)(B); Xiu

Xia Lin v. Mukasey, 534 F.3d 162, 165-66 (2d Cir. 2008).       The

agency may, “[c]onsidering the totality of the circumstances,”

base a credibility determination on inconsistencies in the

record    evidence    “without   regard      to   whether”   those


                                 2
inconsistencies go “to the heart of the applicant’s claim.”

8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 163-64.

Substantial evidence supports the agency’s determination that

Sun was not credible as to either her fear of persecution on

account of her conversion to Christianity or her fear of forced

sterilization under China’s family planning policy.

    The agency reasonably relied on inconsistencies among

Sun’s testimony, asylum applications, and sworn statements to

immigration officials regarding whether Chinese officials

damaged her house and arrested her mother on account of her

mother’s Falun Gong practice.       See Xiu Xia Lin, 534 F.3d at

166-67; see also Ming Zhang v. Holder, 585 F.3d 715, 721-22 (2d

Cir. 2009).   Significantly, in one of her applications, Sun

admitted that she had fabricated a Falun Gong claim on the advice

of a smuggler thereby demonstrating a willingness to lie to

authorities to secure immigration benefits. She later retracted

that assertion, but then pressed the claim again at her final

hearing, and stated that what she told immigration officials

in 2002 was the truth. She did not provide a compelling

explanation for these inconsistencies, nor provide a letter

from her mother reporting the mother’s alleged Falun Gong




                                3
activities.   See Majidi v. Gonzales, 430 F.3d 77, 80 (2d Cir.

2005).

    In addition, Sun’s evidence was inconsistent regarding

whether Sun’s mother was forcibly sterilized and where Sun would

live if removed to China.     See Xiu Xia Lin, 534 F.3d at 167-68.

Having questioned Sun’s credibility, the agency reasonably

relied further on her failure to offer her husband’s testimony

either to resolve the inconsistencies or otherwise corroborate

her claims.   See Biao Yang v. Gonzales, 496 F.3d 268, 273 (2d

Cir. 2007); Yan Juan Chen v. Holder, 658 F.3d 246, 253 (2d Cir.

2011).

    Given     Sun’s   inconsistent     evidence,   her    admitted

willingness   to   lie   to   immigration   officials    to   secure

immigration benefits, and her lack of corroboration, the agency

reasonably found Sun not credible on both of her claims for

relief, her conversion to Christianity and her violation of the

family planning policy.       See 8 U.S.C. § 1158(b)(1)(B)(iii);

Xiu Xia Lin, 534 F.3d at 163-64.     That finding is dispositive

of asylum and withholding of removal.       See Paul v. Gonzales,

444 F.3d 148, 156 (2d Cir. 2006).

    For the foregoing reasons, the petition for review is

DENIED.   As we have completed our review, any stay of removal


                                 4
that the Court previously granted in this petition is VACATED,

and any pending motion for a stay of removal in this petition

is DISMISSED as moot.   Any pending request for oral argument

in this petition is DENIED in accordance with Federal Rule of

Appellate Procedure 34(a)(2), and Second Circuit Local Rule

34.1(b).

                            FOR THE COURT:
                            Catherine O’Hagan Wolfe, Clerk




                              5